Citation Nr: 1205143	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right eye disability.

2.  Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for a right eye disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have been characterized as indicated on the title page to comport with the evidence of record.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for a right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied service connection for a right eye disability.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the January 2006 rating decision is new and material; it relates to unestablished facts necessary to substantiate the claim for service connection for a right eye disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a right eye disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is reopening the claim for service connection for a right eye disability.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

As an initial matter, the Board notes that the Veteran initially filed a claim for service connection for a right eye disability in July 1973.  Thereafter, the RO denied service connection for a left eye disability in October 1973, finding that the evidence did not demonstrate a permanent residual or chronic disability with regard to the claimed disorder.  The RO has since acknowledged that the October 1973 rating decision erroneously referred to the issue as relating to the left eye, instead of the right eye.  That rating decision noted that post-service bilateral visual acuity was normal at 20/20.  The Veteran did not appeal the October 1973 rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).  The Board notes that the Veteran did not submit any new and material evidence within one year after he was notified of the October 1973 rating decision; therefore, the provisions of 38 C.F.R. § 3.156(b) do not apply.  

The RO denied service connection for a right eye disability in January 2006, finding that the evidence submitted since the final October 1973 rating decision was not new and material.  The Veteran did not appeal the January 2006 rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).  The Board notes that the Veteran did not submit any new and material evidence within one year after he was notified of the January 2006 rating decision; therefore, the provisions of 38 C.F.R. § 3.156(b) do not apply.  The April 2009 statement of the case explained about the finality of the October 1973 and January 2006 rating decisions, which reflected consideration of service treatment records showing a superficial right eye injury with a vitreous hemorrhage that resolved, with no complications or permanent or chronic disability.   

In February 2008, the Veteran filed a request to reopen the claim for service connection for a right eye disability.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

The Board notes that no relevant official service department records have been newly associated with the claims file that existed but were not of record at the time of the prior rating decisions; therefore, the provisions of 38 C.F.R. § 3.156(c) do not apply.

The evidence received since the January 2006 rating decision includes VA treatment records dated in May 2007 and July 2007, as well as the Veteran's testimony at his October 2011 hearing.  The May 2007 VA treatment record noted the Veteran's complaint of decreased vision.  The two July 2007 VA treatment records noted the Veteran's report that his right eye ached and that letters appeared smaller and darker when viewed with his right eye as opposed to his left eye, and he was assessed with presbyopia.  At his October 2011 hearing, he testified with regard to his current right eye symptomatology and asserted that he had never fully recovered from his right eye injury in service because his right eye has continued to bother him ever since that time.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claim.  The evidence relates to the Veteran's contentions that he currently suffers from a right eye disability, and that he has suffered from symptoms of this disorder ever since his military service.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for a right eye disability is granted.



REMAND

The Veteran's service treatment records document that in May 1973, he was struck in the right eye by a generator starter rope.  He noted immediate and marked decrease in vision in that eye, and he was seen in the ophthalmology clinic where vitreous hemorrhage was noted.  Thereafter, the Veteran was hospitalized for five days in May 1973 for treatment.  During the hospital course, the Veteran's vitreous hemorrhage was noted to have cleared entirely within 24 hours.  At the time of his hospital discharge, he was diagnosed with the following conditions: vitreous hemorrhage, right eye, secondary to trauma; microscopic hyphema, right eye, secondary to trauma; traumatic iritis, right eye; and traumatic mydriasis, right eye.  At his June 1973 service separation examination, no eye abnormalities were noted.

One month after his discharge from service, at an August 1973 VA examination, the Veteran reported his in-service eye injury and complained of light-dark sensitivity, pain when reading, and heavy pressure.  However, his eyes were evaluated as normal at this examination.

A July 2003 VA treatment record noted the Veteran's complaints of smaller/darker vision in his right eye.  A July 2004 VA treatment record noted the Veteran's complaints of poor and decreasing vision and his history of right vitreous hemorrhage.  A September 2004 VA treatment record noted the Veteran's history of traumatic vitreous hemorrhage in the right eye in 1973, as well as his current complaints of floaters getting worse in the right eye, distortion in both eyes, and a dull ache in the right eye.  He was assessed with chronic meibomian gland dysfunction (MGD) in both eyes, as well as compound hypermetropic astigmatism (CHA) and presbyopia.  An October 2004 VA treatment record noted a diagnosis of presbyopia.  A May 2007 VA treatment record noted the Veteran's complaint of decreased vision.  Two July 2007 VA treatment records noted the Veteran's report that his right eye ached and that letters appeared smaller and darker when viewed with his right eye as opposed to his left eye, and he was assessed with presbyopia.

At his October 2011 hearing, he testified with regard to his current right eye symptomatology and asserted that he had never fully recovered from his right eye injury in service because his right eye has continued to bother him ever since that time.

The Veteran should be scheduled for a VA eye examination to obtain an opinion regarding the relationship between any current right eye disability and any incident of his military service, to include the documented in-service injury to his right eye in May 1973.  The examiner is to exclude any congenital or developmental eye disabilities which are not subject to service connection.  See 38 C.F.R. § 3.303(c) (2011) (Refractive error of the eye is not a disease or injury within the meaning of applicable legislation for the payment of compensation benefits).  

All relevant ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As an additional matter, the record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  However, the Veteran has multiple physical disabilities, and it is unclear whether his award of SSA benefits was based on any right eye conditions.  Thus, a request should be made to the SSA for the application, the decision, and any medical evidence relied upon in making that decision.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the VA Health Care System in San Antonio, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  The application, the decision, and any medical evidence relied upon in making the SSA disability decision should be requested from the SSA.

3.  The Veteran and his representative must be provided 38 C.F.R. § 3.159(e)-compliant notice as discussed above regarding VA's unsuccessful attempts to obtain this potentially relevant evidence, as applicable.  Additionally, he must be afforded the opportunity to obtain and submit such evidence on his own behalf.  

4.  Schedule the Veteran for a VA eye examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right eye disability is related to any incident of the Veteran's military service, to include the documented 
in-service injury to his right eye in May 1973.  The examiner is to exclude any congenital or developmental disabilities, such as refractive error, which are not subject to service connection.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


